Citation Nr: 1601216	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  08-31 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to September 1965.

This matter is on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This matter was remanded by the Board in July 2012 for further development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disorder that is related to his service.

The service treatment records include a June 1964 enlistment examination which indicates a normal clinical psychiatric evaluation.  However, in June 1965 he was hospitalized with complaints of progressive anxiety and an inability to perform duty.  The final diagnosis was schizoid personality.

On June 2010 VA mental health examination, the examiner diagnosed bipolar disorder, type I, mixed type with psychotic features which by report showed an onset in early adolescence; the examiner opined that there is no indication that his symptoms began during service.  In response to the RO's request for an opinion as to whether it was as likely as not that the Veteran's bipolar disorder was aggravated by his service beyond the natural progression of the disorder, in an August 2010 addendum the examiner opined that "there is no indication that the Veteran's service ... has impacted the Veteran's present symptoms beyond what would be the normal progression for a bipolar disorder" and that his present symptoms are more probable than not secondary to their natural progression.

However, the Board notes that the VA examiner did not use the correct legal standard.  When addressing the issue of service connection for a pre-existing disability, the correct legal standard to apply is whether there is clear and unmistakable evidence that a psychiatric disorder pre-existed service, and, if so, whether there is clear and unmistakable evidence that the pre-existing disability did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disability.

Since the examiner's opinion does not conform to the correct legal standard the Board finds that another medical opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the claims file to the VA physician who provided the June and August 2010 opinions (if possible, but not required).  If this examiner is unavailable, provide the claims file to another VA examiner who should determine whether a new VA examination is warranted in order to provide an opinion.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.  The examiner is asked to provide an opinion on the following:

 (a) Whether there is clear and unmistakable (undebatable) evidence to show that any acquired psychiatric disorder pre-existed service.

 (b) If the examiner determines that there is clear and unmistakable evidence that an acquired psychiatric disorder pre-existed service, whether there is clear and unmistakable evidence that the pre-existing disability did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disability.

 (c) If there is not clear and unmistakable evidence that an acquired psychiatric disorder pre-existed service, or if there is not clear and unmistakable evidence that a pre-existing disability was not worsened beyond its natural progression by service, whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed acquired psychiatric disorder is related to the Veteran's service, to include the reported psychiatric symptoms during active duty service.

The report of examination should include the complete rationale for all opinions expressed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

